DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and of copending Application No. 17/599,141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App ‘141 encompass the scope of the current instant claims as shown below:
Instantly claimed feature

App ‘141 claimed feature citation
Claims 1, 2, 3
A cationic base containing resin
Claim 1 “amino-group-containing epoxy resin (A)”

B blocked polyisocyanate
Claim 1 “a blocked 5polyisocyanate compound (B)”

C modified imidazole represented by Formula (1)
Claim 1” a modified imidazole (C) represented by the following Formula (1)” which is the same as instantly claimed
Claim 4
Amount of imidazole
Claim 2
Claims 5-9 
methods of using compostion
Claim 4


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toi et al (US 2005/0279254 A1) in view of Buchmeiser et al (WO 2014/187782 A1 as provided with the IDS dated 26 March 2020 and translation provided the EPO provided herein).
As to claims 1-3 and 5-9, Toi discloses A cationic electrodeposition paint composition comprising a cationic base- containing resin (A) (Abstract component (a)), a blocked polyisocyanate compound (B) (Abstract component (b), [0051]-[0052]) where the cationic resin is an epoxy based resin with an amino group (thus reading on instant claims 2 and 3 see claim 1). Toi discloses the use of catalysts within the cationic electrodeposition solution where such compounds may be organic tin compounds ([0075]). Toi further discloses associated methods in forming an electrodeposition coating ([0008], [0105]-[0106] reading on further claims 5-9).
	Toi fails to explicitly disclose a modified imidazole of formula (I) as instantly claimed.
	Buchmesier discloses using an imidazole based catalyst for producing epoxy resins (Abstract) where the catalyst stratifies the formulas as instantly claimed (pg. 2 formulas IIa and pg. 3 formulas 1n-1q).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the imidazole catalyst for epoxy resins of Buchmeiser as the catalyst called for in Toi because they allow for shorter curing times and simple handling with stable storage times ([0014] in the translation provided herein for clarity Buchmeiser).
	
As to claim 4, Toi discloses including the catalyst in the amount of 0.1-6 parts by weight (i.e. 0.1-6 mass % [0074]) which falls within the instantly claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795